Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Filing Receipt
The filing receipt mailed 05/10/2021 states the application 17/168,524 claims benefit to 62/970,396 filed 02/05/2020.
Information Disclosure Statement
No information disclosure statement has been provided as of the date of the first office action. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The composition of claim 4, wherein the ratio of Δ9-THC combined with THCa, and CBD combined with CBDa is between 20:1 and 1:1.” The term “ratio” and the claimed ratios here are made indefinite by the lack of corresponding units. One of ordinary skill in the art would not know how best to avoid infringement. Appropriate correction is required. 

Claims 8-11 recite “The composition of claim 1, wherein the functional cannabinoid product comprises the one or more cannabinoids according to table  x.1 and, optionally, the one or more non-cannabinoids according to table x.2” where x is 1-4 in their respective claims. 
The MPEP 2173.05(s) states
“Where possible, claims are to be complete within themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words…”

This condition is not met here, since it is practical to define the invention in words, simply by reciting the elements of the tables within the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman (US 10028919, published 2018).
Kaufman is drawn to an invention wherein lipid nanoparticles are used as carriers for cannabinoids or a cannabinoid-based formulation.
In regards to independent claim 1, Kaufman at col. 5, l. 12 discloses that the phospholipid nanoparticle of its invention embodies different types of compositions of nanoscale particles as carriers containing essential phospholipids that encapsulate cannabinoids to carry the cannabinoids across cell membranes and biological barriers to deliver the cannabinoid to produce therapeutic activity. Kaufman at col. 26, l. 59 through col. 27, l. 67 further discloses basic cannabinoid phospholipid nanoparticle formulations which comprise cannabinoids, phospholipids, lipids, surfactants, buffers, and solvents in disclosed amounts. 
In regards to dependent claim 2 and independent claim 17, Kaufman at col. 6, l. 11 discloses that “therapeutic activity” encompasses an effect or response of a cannabinoid in treating or curing of disease. Kaufman at col. 6, l. 25 discloses that the “cannabinoid therapy” of its invention encompasses the use of cannabinoids to prevent, treat, and/or ameliorate a disease that includes Amyotrophic Lateral Sclerosis. 
In regards to claim 3, Kaufman throughout its reference discloses a composition that includes cannabinoids, but points to a combination of tetrahydrocannabinol (THC) and cannabidiol (CBD) in its examples at col. 28, l. 1 through col. 31, l. 62.
In regards to dependent claims 4 and 6, Kaufman at col. 5, l. 56 discloses cannabinoid encompasses a number of phytocannabinoids and/or synthetic cannabinoids including Δ9-THC, CBD, THCV, CBN, CBG, or CBC.
In regards to dependent claim 18, Kaufman at col. 24, l. 55 discloses a method of administering its composition via intraoral transport or, specifically, administering to the sublingual mucosa of the oral cavity. 
In regards to dependent claim 19, Kaufman at col. 26, l. 1, discloses a method of intranasal transport or inhalation via the nose cavity. 
In regards to dependent claim 20, Kaufman at col. 25, l. 43 discloses a method of transdermal administration.
     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4,6, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 10028919, published 2018). 
Independent claim 1 is drawn to a composition comprising a cannabinoid product and a delivery agent that is a lipid nanoparticle that encapsulates the cannabinoid product. Dependent claim 2 is drawn to a therapeutically effective amount of the composition which is meant to prevent, treat, or slow the progression of amyotrophic lateral sclerosis. Dependent claims 3-12 are drawn to characteristics of the compositions such as specific cannabinoid products and concentrations. Dependent claims 13 is drawn to an embodiment where the lipid nanoparticle is a liposome. Dependent claims 14-16 are drawn to embodiments wherein the composition is combined into a tincture, nebulized vapour, or transdermal patch. 
Independent claim 17 and its dependent claims 18-20 are drawn to a method of preventing, treating, or slowing the progression of amyotrophic lateral sclerosis comprising administering to a subject in need thereof a therapeutically effective amount of composition of claim 1. Independent claims 18-20 are drawn to embodiments where in the method of administration is sublingually, inhalation, or transdermally. 
In regards to claims 1-4,6, and 14-20, discussion of Kaufman from the 102 rejection above is incorporated here.
Kaufman does not expressly teach a composition where a cannabinoid product and the delivery agent are combined in a tincture.
Kaufman at col. 2, l. 48 teaches currently employed methods of cannabis delivery that include smoking, vaporization, oral ingestion, and tinctures. 
It would have been prima facie obvious at the time of the effective filing date for one of ordinary skill in the art to have altered the compositions taught in Kaufman in order to be combined in a tincture. As taught by Kaufman, tinctures were a known method of delivering cannabinoid products. Therefore, one of ordinary skill in the art would know tinctures would be an obvious method of delivery for the composition taught in Kaufman. 
One of ordinary skill in the art would have been motivated to alter the composition taught by Kaufman to arrive at a combination of cannabinoid product and delivery agent in a tincture as it would have been obvious to try and could potentially simplify administration methods, reduce costs, and allow for better commercial transportation. Kaufman teaches methods of delivery that include intranasal and transdermal delivery. Tinctures would not require the steps needed in order to form the nasal spray or would not need to be formulated into a form suitable for transdermal patches. 
As tinctures were known in the art at the time of the effective filing date, one of ordinary skill in the art would have had a reasonable expectation of success in altering the composition of Kaufman to be used in a tincture. 

Claim(s) 1-4,6,13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 10028919, published 2018) in view of Holgado et al (Journal of Drug Delivery Science and Technology, 42, 2017, 84-93) and in view Exelead (Liposomes and Lipid Nanoparticles as Delivery Vehicles for Personalized Medicine. [online]. Exelead Millapore Sigma, 2018.)
Previous discussion of the instant claims as in paragraph 3 above is incorporated here. 
Claims 1-3, 6, 15, 16-20 are rejected per the discussion of Kaufman in the 102 rejection above. 
In regards to claim 13, Kaufman at col. 18, l. 40 teaches “solid nanoparticles” as a colloidal drug carrier that combines the advantages of emulsions, liposomes, and polymeric nanoparticles, but does not expressly state the lipid nanoparticle is a liposome. 
Holgado throughout the reference but specifically at p. 91, sec. 7 through p. 92, sec. 8 teaches a number of technologies comprising nanocarriers such as liposomes, micellular systems, lipid nanoparticles, and other lipid aggregates in combination with cannabinoid products as methods to treat neurodegenerative diseases. From this teaching, it is clear that liposomes and lipid nanoparticles are distinct but similar enough to be considered alternatives of each other. This is similarity is further explained in the graphic via Exelead. The distinction between liposomes and lipid nanoparticles is that liposomes comprise a continuous lipid bilayer where as a lipid nanoparticle may form a single lipid layer.
It would have been prima facie obvious at the time of the effective filing date one of ordinary skill in the art to alter the compositions and teachings of Kaufman with the liposomes discussed in Holgado to arrive at a composition comprising a cannabinoid product and a delivery agent that is a liposome as in the instant claims.  
One of ordinary skill in the art would have been motivated to have altered the composition from lipid nanoparticles to liposomes as it would have been obvious to try. Further, as discussed by Holgado at p. 91, para. 5, liposomes were one of the most studied delivery systems at the time of the effective filing date. Therefore, one of ordinary skill in the art would have known of the particular advantages/disadvantages in using a liposome as opposed to another lipid aggregate.
One of ordinary skill in the art would have had a reasonable expectation of success in changing the lipid nanoparticle of Kaufman to a liposome as the two are similar in structure and function as shown by Exelead. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 10028919, published 2018) in view of Raz (CA3071497 A1, published 2019)
Previous discussion of the instant claims as in paragraph 3 above is incorporated here. All disclosures and teachings of Kaufman as discussed above are incorporated here.
	Kaufman does not expressly teach a composition where the combination of THC+THCa and CBD+CBDa is in a ratio between 20:1 and 1:1. While Kaufman includes a broad range of cannabinoids in its disclosure and teachings, it does not expressly teach a composition including THCa and CBGa. Kaufman does not expressly teach a composition where non-cannabinoids of the tables in the instant applications are included. 
	Raz throughout its reference is drawn to terpene-enriched cannabinoid compositions. 
In regards to claim 7, Raz at p. 51-52, para. [00269] teaches an embodiment of its invention wherein the product comprises at least two cannabinoids selected from the group THCa, THC, CBDa, CBD, CBGa, CBG, THCVa, THCV, CBNa, CBN, CBCa, CBC and/or other cannabinoids as listed. 
In regards to claim 5, Raz at p. 57, para. [00286] teaches an embodiment wherein the composition consists of 2.5% by weight of CBD and/or CBDa and 2.5% by weight of THC and/or THCa, or in a ratio that is 1:1 by weight. 
In regards to claims 8-11, the instant claims are drawn to a list of non-cannabinoids but denoted as terpenes in the respective tables. Raz throughout the reference but specifically at p. 62, para. [00300] and at p. 63, para. [00301] teaches embodiments of a composition that comprise a cannabinoid and terpenes selected from limonene, linalool, eucalyptol, myrcene, caryophyllene, terpineol, and ocimene. 
It would have been prima facie obvious at the time of the effective filing date for one of ordinary skill in the art to have altered the composition of Kaufman to include CBGa and THCa, to have a ratio of THC+THCa:CBD+CBDa that is 1:1 by weight, and that would include terpenes in the composition as taught by Raz to arrive at the instant claimed composition. 
One of ordinary skill would have been motivated to make these alterations as Raz at p. 2-3, para. [0008] teaches that its composition has enhanced therapeutic effect in treating conditions and/or symptoms associated with Amyotrophic lateral sclerosis. The composition of Kaufman and the composition of Raz share a similar use, therefor one of ordinary skill in the art would have been motivated to alter the composition of Kaufman to take advantage of the enhanced therapeutic effect as taught by Raz.
One of ordinary skill in the art would have had a reasonable expectation of success as the Raz teaches an embodiment of its product may include a preparation containing micro and/or nano-particles (Raz, p. 29, para. [00135]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624